This cause comes on for hearing upon a motion of defendant in error to dismiss the proceeding in this court, for the reason, among others, that the judgment rendered herein was a joint judgment against three defendants, to wit, C. L. Armstrong, T. M. Haynes, and James Barnett; that one of defendants in said cause, Barnett, refused to join in the proceeding in this court as a party plaintiff in error, and has served written notice on all the other parties and their attorneys to that effect. Plaintiffs in error have failed to make said Barnett a party defendant in error, and it appears, from the motion and record filed in this court, that he is not now a party to the proceeding in this court. The record also fails to show that the case-made was served upon him. It has been held many times by this court that all parties to a joint judgment, whose rights would be affected adversely by a reversal, must either be made parties plaintiff or parties defendant in error in order to give this court jurisdiction. Where a party to a joint judgment refuses to be made a party plaintiff in error, in order to bring the proceeding to this court and to confer jurisdiction upon this court to determine the case upon its merits, he should be made a party defendant, and the case-made served upon him in the manner provided by statute. Otherwise this court will have no jurisdiction to determine the controversy on its merits.
For the foregoing reasons, the proceeding in this court is dismissed.
All the Justices concur. *Page 641